--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.18



ASSET PURCHASE AGREEMENT
 
providing for the purchase of certain assets of
 
ELECTRIC MOTORSPORTS, LLC,
an Ohio limited liability company,
 
and
 
Robert Gruenwald
 
(“Sellers”)
 
by
 
BALQON CORPORATION,
a California corporation
 
(“Buyer”)
 
ASSET PURCHASE AGREEMENT
 

--------------------------------------------------------------------------------


 
          THIS ASSET PURCHASE AGREEMENT, dated as of September 9, 2008 (this
“Agreement”), is made between (i) BALQON CORPORATION, INC., a California
corporation (“Buyer”), on the one hand, and (ii) ELECTRIC MOTORSPORTS, LLC, an
Ohio limited liability company (“EMS”), and Robert Gruenwald, an individual and
sole member of EMS (“Gruenwald” and, together with EMS, “Sellers” and each, a
“Seller”). with reference to the following facts.
 
RECITALS
 
                A. Sellers are engaged in the business of manufacturing and
selling, electric vehicle components including motor controllers, chargers,
converters, and motors worldwide (the “Business”).
 
                B. Gruenwald owns all of the issued and outstanding membership
interests of EMS.
 
                C. EMS and Gruenwald have designed an electronic controller for
Balqon (the “Controller”).
 
                D. Buyer desires to purchase from Sellers, and Sellers desire to
sell to Buyer, substantially all of the assets of EMS and all of Gruenwald’s
right, title and interest in any and all intellectual property relating to the
Business on the terms and subject to the conditions set forth in this Agreement.
 
AGREEMENT
 
          The parties agree as follows:
 
ARTICLE 1. PURCHASE AND SALE OF ASSETS
 
            1.1 Agreement to Purchase and Sell Assets. On the terms and subject
to the conditions of this Agreement, Buyer shall purchase and acquire from
Sellers, and Sellers shall sell, convey, assign, transfer, and deliver to Buyer,
(i) all of the assets and property of EMS, including but not limited to all of
Intellectual Property Rights held by EMS as of the Closing (as defined in
Section 2.1 below), except for the assets, if any, specifically described on the
attached Exhibit 1.1 (the “Excluded Assets”), and (ii) all of Gruenwald’s right,
title and interest in all of any Intellectual Property Rights relating in any
way whatsoever to the Business. As used herein, “Intellectual Property Rights”
shall mean all (i) patents, patent applications, patent disclosures and
inventions, (ii) trademarks, service marks, trade dress, trade names, logos and
corporate names and registrations and applications for registration thereof
together with all of the goodwill associated therewith, (iii) copyrights
(registered and unregistered) and copyrightable works and registrations and
applications for registration thereof, (iv) software, data, data bases and
documentation thereof, (v) trade secrets and other confidential information
(including, without limitation, ideas, formulas, compositions, inventions
(whether patentable or unpatentable and whether or not reduced to practice),
know-how, manufacturing and production processes and techniques, research and
development information, drawings, specifications, designs, plans, proposals,
technical data, financial and marketing plans, supplier lists and information
[and customer lists and information], (vi) other intellectual property rights
and (vii) copies and tangible embodiments thereof (in whatever form or medium).
The assets and property to be purchased by Buyer (collectively, the “Purchased
Assets”) shall include, without limitation, the following:
 
1

--------------------------------------------------------------------------------


 
          (a) Intellectual Property. All of the right, title, benefit, and
interest in and to (i) all Intellectual Property Rights of EMS (including,
without limitation, any right to use any trade name such as “ELECTRIC
MOTORSPORTS” and all derivations thereof), and other intellectual property
rights, presently owned, possessed, or used by EMS, and (ii) all right, title,
benefit and interest in and to all Intellectual Property Rights owned, possessed
or used by Gruenwald in connection with the operation of the Business. Such
Intellectual Property Rights of EMS and Gruenwald purchased hereby include but
are not limited to, those listed on Exhibit 1.1(c). Collectively, the
Intellectual Property Rights of EMS and Gruenwald purchased by Buyer hereunder
shall be referred to as the “Intellectual Property”.
 
          (b) Records. All records, customer and supplier lists, product
information, product drawings, production documentation, material
specifications, equipment lists, formulae, specifications, drawings, plans,
reports, data, notes, correspondence, contracts, labels, catalogues, website,
software, brochures, art work, photographs, advertising materials, marketing and
production literature, files, and other records and documents concerning the
Business in the possession or control of either of the Sellers, including but
not limited to any books of account, ledgers, and other financial records, but
excluding the company records and minute books of EMS (collectively, the records
to be delivered hereunder are hereinafter referred to as the “Business
Information”).
 
          (c) Permits and Licenses. To the extent transferable and subject to
obtaining any necessary third-party consents, all permits, licenses, franchises,
and approvals relating to or maintained as part of the Business.
 
          (f) Manufacturer Warranties. To the extent transferable, all of the
product and service warranties of manufacturers with respect to products
purchased, sold, distributed, or serviced with respect to the Business on or
before the Closing Date (the “Manufacturers Warranties”).
 
          (g) Intangible Property Rights. All of the choses in action, claims,
causes, or rights of action and intangible property rights held by either of the
Sellers arising from or concerning the Business, including but not limited to
rights arising under any manufacturer’s warranties and, to the extent
transferable, restrictive covenants, confidentiality obligations, and similar
obligations of all present and former members, managers, officers, and employees
of either of the Sellers relating to or concerning the Business.
 
2

--------------------------------------------------------------------------------


 
Sellers shall transfer the Purchased Assets to Buyer free and clear of all
claims, liens, mortgages, pledges, security interests, encumbrances, charges,
obligations, assignments, leases, and any other restrictions of any kind
(“Encumbrances”), except for restrictions solely arising from and relating to
the Assumed Liabilities (defined below)
 
            1.2 Purchase Price. As consideration for the Purchased Assets and
the other covenants (including the covenants not to compete) of Sellers in this
Agreement (the “Purchase Price”), Buyer shall pay to Sellers the sum of Three
hundred and fifty thousand ($350,000) (the “Cash Purchase Price”), of which
$250,000 shall be paid at the Closing (defined below), and $100,000 (“Holdback”)
subject to any adjustments as provided herein, paid in form of promissory note
to be delivered at the Closing and payable within six months following the date
of the Closing (the “Closing Date”) with interest on the unpaid principal
balance from the Closing Date, until paid, at the Prime Rate published by the
Wall Street Journal.
 
            1.3 Assumed Liabilities. At the Closing, in addition to Buyer’s
obligations under Section 1.2 above, Buyer shall assume and agree to pay,
perform, and discharge, when due, only the following liabilities and obligations
of Seller (collectively, the “Assumed Liabilities”):
 
    (a) Contract Liabilities. The liabilities and obligations of EMS arising
after the Closing Date with respect to the contracts, agreements, and
commitments specifically listed on the attached Exhibit 1.3(a) (the “Assumed
Contracts”).
 
    (b) Warranty Liabilities. The liabilities and obligations arising after the
Closing Date with respect to any claim under warranty issued by EMS for product
sold by EMS before the Closing Date, up to an aggregate maximum of Twenty five
Thousand Dollars ($25,000.00), net of any costs recovered or recouped by Buyer
in connection with warranty matters. Warranty liability in excess of Twenty five
Thousand Dollars ($25,000.00) shall be the sole responsibility of and paid by
the Sellers.
 
Except for the Assumed Liabilities, Buyer shall not assume or be obligated to
pay, perform, or discharge any liability, obligation, debt, charge, or expense
of either of the Sellers of any kind, description, or character, whether
accrued, absolute, contingent, or otherwise, or whether or not disclosed to
Buyer in this Agreement, the Disclosure Schedule (defined below), or otherwise
(collectively, the “Excluded Liabilities”). Without limiting the generality of
the foregoing, and notwithstanding anything to the contrary contained in this
Agreement, except for the Assumed Liabilities, Buyer shall not assume or be
obligated to pay, perform, or discharge any liability, obligation, debt, charge,
or expense of either of the Sellers even if imposed upon Buyer as a successor to
EMS, with respect to any action, suit, proceeding, or claim arising out of or
relating to any event occurring, or with respect to any cause of action arising,
before or after the Closing Date, whether or not asserted before or after the
Closing Date, including but not limited to any liability, obligation, debt,
charge, or expense related to taxes, environmental matters, agreements with
sales representatives, employee benefits, obligations or policies, judgments,
product warranty claims, product liability claims, and contractual
claims.   Buyer shall likewise not assume or be obligated to pay, perform, or
discharge any liability, obligation, debt, charge, or expense of Gruenwald.
 
3

--------------------------------------------------------------------------------


 
            1.4 Limited License. Notwithstanding the transfer of the
Intellectual Property noted herein, Buyer grants to Sellers a limited license to
use the Intellectual Property, for a period not to exceed six (6) months after
the Closing Date and subject to the revocation of such license for any reason in
the sole discretion of the Buyer, for the limited purpose of completing all
orders and contracts entered into prior to the Closing Date and listed on
Exhibit 1.4.
 
            1.5 Allocation of Purchase Price. The Purchase Price and the Assumed
Liabilities (to the extent the assumption thereof would be considered an amount
realized for tax purposes) shall be allocated among the Purchased Assets and
Seller’s other covenants set forth in this Agreement, as set forth on attached
Exhibit 1.5 (which Exhibit 1.5 shall be mutually agreed upon prior to Closing).
The allocation set forth on Exhibit 1.5 shall be conclusive and binding on
Buyer, EMS, and Gruenwald for all purposes, including, but not limited to,
reporting and disclosure requirements under the Internal Revenue Code of 1986,
as amended (the “Code”), and any other state, local, or foreign tax authority.
 
ARTICLE 2. CLOSING
 
            2.1 Place and Date of Closing. The purchase and sale contemplated by
this Agreement (the “Closing”) shall take place, on or before September 1, 2008,
or at any other place, time, and date mutually agreed upon by Buyer and Sellers.
The Closing shall be deemed to be effective upon the close of business on the
Closing Date.
 
            2.2 Deliveries at Closing.
 
         (a) Buyer’s Deliveries. At the Closing, Buyer shall execute and/or
deliver, or cause to be executed and/or delivered: (i) Two hundred and fifty
thousand Dollars ($250,000.00) in immediately available funds; (ii) Promissory
Note attached hereto as Exhibit 1.2; (vi) the Employment Agreement (as defined
in Section 5.9 below); and (vii) any and all other agreements, certificates,
instruments, and other documents required of Buyer under this Agreement.
 
         (b) Seller’s and the Shareholders’ Deliveries. At the Closing, EMA and
Gruenwald, as the case may be, shall execute and deliver, or cause to be
executed and delivered: (i) bills of sale, endorsements, assignments, and other
instruments of conveyance, reasonably acceptable to Buyer, that shall be
sufficient to transfer title to the Purchased Assets to Buyer; (ii) the
Employment Agreement executed by Bob Gruenwald; (iv) certified copies of
resolutions of the members of EMS or similar documentation reasonably acceptable
to Buyer, authorizing the consummation of the transactions contemplated by this
Agreement; (v) a good standing certificate for Seller from the State of Ohio, as
of a date no more than thirty (30) days before the Closing Date; (vi) copies of
all documents evidencing other necessary action and governmental approvals, if
any, with respect to this Agreement and the transactions contemplated by this
Agreement that Buyer reasonably requests; (vii) documents necessary for Seller
to abandon use of the name “ELECTRIC MOTOR SPORTS of Ohio”; (viii) all records
and other documents included in the Purchased Assets; and (ix) any and all other
agreements, certificates, instruments, and other documents required of Seller
under this Agreement.
 
4

--------------------------------------------------------------------------------


 
        (c) Further Actions. Buyer and each of the Sellers shall take all
further actions and execute and deliver any additional agreements, certificates,
instruments, and other documents on or after the Closing as Buyer shall deem
reasonably necessary to effectuate the transactions contemplated by this
Agreement.
 
ARTICLE 3. REPRESENTATIONS AND WARRANTIES OF SELLERS
 
    EMS and Gruenwald, jointly and severally, represent and warrant to Buyer as
follows:
 
    3.1 Disclosure Schedule. Attached to this Agreement are numbered schedules
(collectively, the “Disclosure Schedule”) corresponding to the sections and
subsections of this Article. Each individual schedule in the Disclosure Schedule
contains exceptions to the specifically identified section and subsection
contained in this Article and sets forth each exception in reasonable detail,
with attached documentation as necessary to reasonably explain the exception.
Any exception to the representations and warranties contained in a section or
subsection of this Article is described in a separate schedule of the Disclosure
Schedule that specifically identifies the applicable section or subsection of
this Article. The Disclosure Schedule is complete and accurate in all respects.
Sellers have provided Buyer with true and complete copies of all documents
referenced in the Disclosure Schedule. Sellers are responsible for including all
schedules of the Disclosure Schedule.
 
    3.2 Seller’s Organization and Good Standing. EMS is a limited liability
company duly organized, validly existing, and in good standing under the laws of
the State of Ohio. Except as set forth on Schedule 3.2 of the Disclosure
Schedule, neither the character of the properties owned, leased, or used by
Seller, nor the nature of the business transacted by Seller on or before the
Closing Date, require the licensing or qualification of Seller in any other
jurisdiction. Gruenwald owns one hundred percent (100%) of the issued and
outstanding membership interests of EMS, free and clear of any and all liens,
claims, encumbrances, or rights of third parties whatsoever. EMS has no
membership interests, economic interests or other securities other than those
owned by Gruenwald, and there are no outstanding subscriptions, options, rights,
warrants, calls, or other agreements or commitments obligating EMS or Gruenwald
to sell or issue any membership or other equity interests or other securities of
EMS or any securities convertible into any membership or other equity interests
of EMS, nor are there any voting trusts or any other agreements or
understandings with respect to the voting of such membership or other equity
interests of EMS or securities of EMS held by Gruenwald or anyone else.
 
5

--------------------------------------------------------------------------------


 
    3.3 Enforceability. EMS and Gruenwald, respectively, have full capacity,
power, and authority to enter into this Agreement and to carry out the
transactions contemplated by this Agreement, and this Agreement is binding upon
EMS and Gruenwald and is enforceable against EMS and Gruenwald in accordance
with the terms of this Agreement.
 
    3.4 No Conflict with Other Instruments or Proceedings. The execution and
delivery of this Agreement and the consummation of the transactions contemplated
by this Agreement will not (a) result in the breach of any of the terms or
conditions of, or constitute a default under, the articles of organization or
operating agreement or any charter document, contract, agreement, lease,
commitment, indenture, mortgage, pledge, note, bond, license, or other
instrument or obligation to which EMS or Gruenwald is now a party or by which
EMS or Gruenwald or any of the properties or assets of EMS or Gruenwald may be
bound or affected; (b) violate any law, rule, or regulation of any
administrative agency or governmental body or any order, writ, injunction, or
decree of any court, administrative agency, or governmental body; (c) result in
the imposition of any lien or encumbrance on any of the Purchased Assets; (d)
give rise to any right of first refusal or similar right to any third party with
respect to any interest in any of the Purchased Assets; All consents, approvals,
or authorizations of, or declarations, filings, or registrations with, any third
parties or governmental or regulatory authorities required under any document or
instrument listed in clause (a) in the immediately preceding sentence in
connection with the execution, delivery, and performance of this Agreement and
the consummation of the transactions contemplated by this Agreement have been
obtained or made.
 
    3.5 Compliance with Laws and Other Regulations. Except as set forth on
Schedule 3.5, neither of the Sellers are subject to, nor have either of the
Sellers been threatened with, any fine, penalty, liability, or disability as the
result of a failure to comply with any requirement of federal, state, local, or
foreign law, rule, or regulation (including those relating to the environment,
employment of labor, or occupational health and safety) or any requirement of
any governmental body or agency having jurisdiction over either of the Sellers,
the conduct of the Business, the use of assets of EMS or properties or any
premises occupied by EMS. EMS is in compliance in all material respects with all
of those laws, rules, regulations, and other requirements. There are no
outstanding work orders relating to the Purchased Assets from or required by any
police or fire department, sanitation, health, or factory authorities or from
any federal, state, local, or foreign authority or any matters under discussion
with any of those departments or authorities relating to work orders.
 
    3.6 Financial Statements. Seller’s financial statements as of and for the
years ended December 31, 2007 and December 31, 2006, and the internal financial
statements for the six (6) months ended June 30, 2008 (the “Financial
Statements”), have previously been provided to Buyer and are attached as
Schedule 3.6 of the Disclosure Schedule. The Financial Statements, including the
notes to the Financial Statements, if any, are true, correct, and complete in
all material respects, are in accordance with books and records of EMS,
accurately and fairly reflect EMS’s transactions, assets, and liabilities, and
present fairly the financial position and condition of EMS as of the respective
dates indicated and the results of operations and changes in cash flows for the
respective periods then ended, except as otherwise indicated on Schedule 3.6 of
the Disclosure Schedule.   In this Agreement, the balance sheet of EMS as of
June 30th, 2008, is referred to as the “Balance Sheet,” and June 30th, 2008, is
referred to as the “Balance Sheet Date.”
 
6

--------------------------------------------------------------------------------


 
    3.7 Absence of Undisclosed Liabilities. Except for liabilities expressly
reserved on the Balance Sheet or disclosed on Schedule 3.7, EMS does not have
any debts, liabilities, or obligations of any nature, whether accrued, absolute,
contingent, or otherwise, and whether due or to become due, including,
guarantees, liabilities, or obligations on account of taxes, other governmental
charges, duties, penalties, interest, or fines, and, there is no basis for the
assertion against EMS of any debt, liability, or obligation.
 
    3.8 Absence of Certain Changes or Events. From January 1, 2008, up to and
including the present date (the “Interim Period”), EMS has conducted the
Business in the ordinary and usual course and has maintained the records and
books of account relating to the Business in a manner that fairly and accurately
reflects the transactions, assets, and liabilities of EMS, except as set forth
in Schedule 3.8 and, during the Interim Period, there has been no material
adverse change in the condition of the Business, financial or otherwise, or in
any of the Purchased Assets except as disclosed on Schedule 3.8. In particular,
and without limiting the foregoing, during the Interim Period, Seller has not
with respect to the Business: (a) subjected any of the Purchased Assets to any
claim, lien, mortgage, security interest, encumbrance, charge, or other
restriction; (b) sold, transferred, or otherwise disposed of any of the
Purchased Assets except in the ordinary and usual course of business; (c)
disposed of or permitted a lapse of any license, permit, patent, trademark,
trade name, or copyright; (d) disposed of, licensed or disclosed to any person
any trade secret, formula, process, or know-how; (e) purchased or placed a
purchase order for inventory, supplies, or any other items, or entered into any
other agreement or transaction other than in the ordinary and usual course of
business; (f) suffered any material loss of or damage to physical property or
other assets, whether or not covered by insurance; (g) paid or incurred any
obligation to make any distributions with respect to any membership interests of
EMS; or (h) violated any federal, state, local, or foreign law, statute,
ordinance, regulation, or order.
 
    3.9 Customers and Suppliers. During the Interim Period, there has not been
any material adverse change in any business relationship EMS has with any of the
ten (10) largest customers of the Business or the ten (10) largest suppliers of
the Business nor could EMS or Gruenwald reasonably anticipate an adverse change
as a result of the transactions contemplated by this Agreement. Schedule 3.9 of
the Disclosure Schedule sets forth: (i) the names of the ten (10) largest
customers of the Business and the ten (10) largest suppliers of the Business,
along with aggregate amount of sales or purchases with each such customer or
supplier for the twelve (12) months ending June 30, 2008; (ii) the aggregate
dollar value of all accepted and unfilled orders for the sale of products by EMS
with respect to the Business (including all agreements with respect to presold
inventory); and (iii) all contracts and commitments for the purchase of products
and supplies by EMS with respect to the Business. Except as disclosed on
Schedule 3.9, there are no claims against EMS or Gruenwald with respect to the
Business, or notices of any returns of merchandise, by reason of alleged
overshipments, defective merchandise, or otherwise.
 
7

--------------------------------------------------------------------------------


 
    3.10 Taxes. Schedule 3.10 of the Disclosure Schedule contains a list of
states, territories, and jurisdictions to which any Tax has been claimed to be,
or is, properly payable by EMS. For purposes of this Agreement, “Tax” means (a)
any net income, alternative or add-on minimum tax, gross income, gross receipts,
sales, use, ad valorem, value added, transfer, franchise, profits, license,
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
property, environmental or windfall profits tax, custom, duty or other tax,
governmental fee or other like assessment or charge of any kind whatsoever,
together with any interest or penalty, addition to tax or additional amount,
imposed by any governmental authority responsible for the imposition of any tax
(domestic or foreign), (b) liability of EMS for the payment of any amounts of
the type described in clause (a) as a result of EMS being a member of an
affiliated, consolidated, combined or unitary group or being a party to any
agreement or arrangement whereby liability of EMS for payment of those amounts
was determined or taken into account with reference to the liability of any
other person for any period, and (c) liability of EMS with respect to the
payment of any amounts of the type described in clauses (a) or (b) as a result
of any express or implied obligation to indemnify any other person. Sellers have
filed all federal, state, local, and foreign Tax returns that Sellers have been
or are required by law to file and those returns are complete, accurate, and
correct in all respects. Sellers have paid all Taxes and assessments due and
payable by Sellers. Sellers have withheld and paid over all federal, state,
local, and foreign withholdings required by law. All current and deferred Tax
liabilities of EMS as of the Balance Sheet Date have been set forth in the
Balance Sheet. EMS has not signed any extension with any taxing authority
concerning any Tax liability and no disputed Tax matters exist for any prior
periods. EMS has not received notice of the existence of any fact that would
constitute grounds for the assessment of any further Tax with respect to any
periods that have not been audited by the Internal Revenue Service or any state,
local, or foreign Tax authority, and neither Seller has knowledge of the
existence of any such fact.
 
    3.11 Intellectual Property. Schedule 3.11 of the Disclosure Schedule
specifically describes all intellectual property owned or used by EMS. Sellers
own the entire right, title, and interest in and to the Intellectual Property,
including but not limited to the Controller, free and clear of all claims,
liens, licenses, sublicenses, charges, or encumbrances. The Intellectual
Property constitutes all of the intellectual property used by EMS in the
Business and all of the intellectual property necessary for the operation of the
Business. To the knowledge of the Sellers, there is no infringement or unlawful
use by any person or entity of any Intellectual Property. To the knowledge of
Sellers, EMS has not infringed or unlawfully used the patents, service marks,
trade names, trademarks, logos, copyrights, or other proprietary rights of any
other person or entity. EMS has proprietary rights in the trade name, trademark,
and service mark in that EMS has registered the name “ELECTRIC MOTORSPORTS, LLC”
with the Ohio Secretary of State and has made no other action other than the
conduct of its business to protect such marks (and all variations of that name),
however, any rights accruing to EMS due to its actions remain part of this
agreement. None of the Intellectual Property is subject to any pending nor, to
the knowledge of either Seller, any threatened claim or challenge, and, to the
knowledge of either Seller, there is no valid basis for asserting any claim or
challenge. EMS does not require any license or other proprietary right to
operate the Business or to manufacture or sell Seller’s products other than
normal rights granted by manufacturers in connection with the sale of those
manufacturers’ products. EMS does not require any license or other proprietary
right to manufacture or sell the Controller.  None of the Intellectual Property
Rights owned or used by
 
8

--------------------------------------------------------------------------------


 
EMS is subject to any outstanding order, judgment decree, stipulation, or
agreement restricting the use of any of the Intellectual Property Rights. Upon
the consummation of the transactions contemplated herein, Buyer shall hold all
of the rights, title and interests to all of the intellectual property necessary
to manufacture and sell the Controller. Upon the consummation of the
transactions contemplated herein, Buyer shall hold all of the intellectual
property necessary to conduct the Business as the Business is currently being
conducted.
 
    3.12 Contracts. Except as set forth in detail in Schedule 3.12 of the
Disclosure Schedule, EMS is not a party to: (a) any lease, installment purchase
agreement, or other contract with respect to any real or personal property; (b)
any joint venture, distributor, dealer, sales, advertising, agency,
manufacturer’s representative, sales representative, sales agent, franchise,
license, or similar contract or commitment; (c) any contract or agreement for
the purchase of any commodity, material, or piece of equipment for an aggregate
purchase price of more than [One Thousand Dollars ($1,000)]; (d) any contract or
agreement that, by its terms, does not terminate or may not be terminated
without penalty upon no more than thirty (30) days’ notice; (e) any loan
agreement, security agreement, mortgage, indenture, promissory note, conditional
sales agreement, or other similar agreement or arrangement; (f) any written or
oral consulting or employment contract; (g) any contract out of the ordinary and
usual course of business; (h) any contract that if completed in accordance with
its terms would result in a loss to or payment by EMS in excess of [One Thousand
Dollars ($1,000)]; (i) any contract of guaranty or indemnification; or (j) any
contract purporting to limit the freedom of EMS to compete in any line of
business in any geographical area. EMS has not given any power of attorney to
any person, firm, or corporation for any purpose whatsoever. No person, firm, or
corporation has any written or oral agreement, option, understanding, or
commitment, or any right or privilege capable of becoming an agreement, for the
purchase from any Seller of any of the Purchased Assets.
 
    3.13 Employee Relations. EMS is not a party to any written or oral, express
or implied, contract, agreement, or arrangement with any of EMS’s present or
former members, managers, officers, employees, or consultants with respect to
length, duration, or conditions of employment (or the termination of
employment), salaries, bonuses, percentage compensation, deferred compensation,
health insurance, any other form of remuneration, or with respect to any other
subject matter whatsoever. There is no pending, threatened, or existing but
unasserted claim against EMS for violation of any contract, agreement, or
arrangement described above, nor, is there any factual basis upon which a claim
could be asserted.
 
    3.14 Litigation. Except as disclosed on Schedule 3.14 of the Disclosure
Schedule, there is no suit, action, proceeding (legal, administrative, or
otherwise), claim, investigation, or inquiry (by an administrative agency,
governmental body, or otherwise) pending or, to the knowledge of either Seller,
threatened by, against, or otherwise affecting EMS or the Business, or any of
the properties, assets, or business prospects of EMS or the Business, or the
transactions contemplated by this Agreement, at law or in equity, or before or
by any federal, state, municipal, or other governmental department, commission,
board, agency, instrumentality, arbitration tribunal, or other authority,
domestic or foreign, or to which EMS or the Business is or may become a party,
and there is no factual basis upon which any suit, action, proceeding, claim,
investigation, or inquiry could be asserted or based.  There is no outstanding
judgment, order, writ, injunction, or decree of any court, administrative
agency, governmental body, or arbitration tribunal against or affecting EMS or
the Business or any of the properties, assets, or business prospects of EMS or
the Business.
 
9

--------------------------------------------------------------------------------


    
    3.15 Product Liabilities and Warranties. Except as listed in Schedule 3.15
of the Disclosure Schedule, neither Seller has made any express nor implied
warranties applicable to products sold or leased by EMS. There is no action,
suit, proceeding, or claim pending or, to the knowledge of either Seller,
threatened against EMS or the Business under any express or implied warranty
covering any products sold or leased by the EMS or the Business, and there is no
basis upon which any such claim could be made. There have been no product
liability claims covering any products sold or leased by EMS or the Business
asserted against either Seller or the Business for the period commencing five
years preceding the Closing.
 
    3.16 Insurance. Schedule 3.16 of the Disclosure Schedule contains a list of
all policies of liability, crime, fidelity, life, fire, product liability,
workers’ compensation, health, director and officer liability, and all other
forms of insurance that EMS owns or hold, including for each policy the name of
the insurer, the amount of coverage, the type of insurance, the policy number,
the renewal or expiration date, and all pending claims under that policy. The
policies of insurance set forth on Schedule 3.16 of the Disclosure Schedule (or
other policies providing substantially similar insurance coverage) have been in
effect for the dates set forth on Schedule 3.16 for each. To the knowledge of
either Seller, there is no threatened termination of, or premium increase with
respect to, any of those policies. The present insurance coverage for EMS and
the Business shall remain in effect until the Closing Date. There is no claim by
or on behalf of either Seller or the Business pending under any of those
policies or bonds as to which coverage has been questioned, denied, or disputed
by the underwriters of those policies or bonds.
 
    3.17 Permits and Licenses. All material permits, licenses, orders, and
approvals necessary for EMS to carry on the Business as presently conducted
(collectively, the “Permits”) are identified in Schedule 3.17 of the Disclosure
Schedule and the Permits are in full force and effect and have been complied
with by EMS. All fees and charges incident to the Permits have been fully paid
and are current, and, to the knowledge of the Sellers, no suspension or
cancellation of any of the Permits has been threatened or could reasonably be
expected to result by reason of the transactions contemplated by this Agreement.
 
    3.18 Brokers. Neither Seller has retained or employed any broker, finder,
investment banker, or other person, or taken any action, or entered into any
agreement or understanding that would give any broker, finder, investment
banker, or other person any valid claim against Buyer, the Business or either
Seller for a commission, brokerage fee, or other compensation.
 
    3.19 Accuracy of Statements. No representation or warranty made by either
Seller in this Agreement, or any information, statement, certificate, or
schedule furnished, or to be furnished, to Buyer pursuant to this Agreement, or
in connection with the transactions con­templated by this Agreement, contains or
will contain any untrue statement of a material fact or omits or will omit to
state a material fact necessary to make the statements not misleading.
 
10

--------------------------------------------------------------------------------


 
ARTICLE 4. BUYER’S REPRESENTATIONS AND WARRANTIES
 
    Buyer represents and warrants to the Sellers as follows:
 
    4.1 Buyer’s Organization and Good Standing. Buyer is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
California.
 
    4.2 Enforceability. Buyer has full capacity, power, and authority to enter
into this Agreement and to carry out the transactions contemplated by this
Agreement, and this Agreement is binding upon Buyer and is enforceable against
Buyer in accordance with the terms of this Agreement, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws and subject to generally equitable principles (regardless of whether
enforcement is sought at law or in equity).
 
    4.3 No Conflict with Other Instruments or Proceedings. The execution and
delivery of this Agreement and the consummation of the transactions contemplated
by this Agreement will not (a) result in the breach of any of the terms or
conditions of, or constitute a default under, Buyer’s articles of incorporation
or bylaws or any contract, agreement, lease, commitment, indenture, mortgage,
pledge, note, bond, license, or other instrument or obligation to which Buyer is
now a party or by which Buyer may be bound or affected or (b) violate any law,
rule, or regulation of any administrative agency or governmental body or any
order, writ, injunction, or decree of any court, administrative agency, or
governmental body. All consents, approvals, or authorizations of, or
declarations, filings, or registrations with, any third parties or governmental
or regulatory authorities required of Buyer in connection with the execution,
delivery, and performance of this Agreement and the consummation of the
transactions contemplated by this Agreement have been obtained or made.
 
    4.4 Brokers. Buyer has not retained or employed any broker, finder,
investment banker, or other person, or taken any action, or entered into any
agreement or understanding that would give any broker, finder, investment
banker, or other person any valid claim against Buyer or either Seller for a
commission, brokerage fee, or other compensation.
 
ARTICLE 5. COVENANTS
 
    5.1 Employees. At Closing, it is expected that EMS will terminate the
employment of all of its employees, effective as of the Closing Date.
 
    5.2 Maintenance of Records; Cooperation with Preparation of Financial
Statements. Buyer shall, for a period of three years following Closing,
physically maintain possession of and safeguard Sellers’ books and records of
the Business without cost to either Seller and provide reasonable access to such
books and records upon reasonable advance notice by Gruenwald.
 
    5.3 Satisfaction of Warranty Claims. Seller shall handle all warranty claims
with respect to product sold by EMS prior to Closing in the same manner and in
accordance with the customary and usual practices utilized by EMS prior to
Closing, and provide such repairs and/or issue such refunds as may be required
by the Warranty listed in Schedule 3.15 in accordance with or better than the
customary and usual business practices of EMS; provided, however, that nothing
in this Section 5.3 shall be deemed to be a waiver of any breach by the Sellers
of the representation in Section 3.15 hereof or any other rights Buyer may have
under this Agreement.
 
11

--------------------------------------------------------------------------------


    
    5.4 Further Assurances. Buyer and each of the Sellers shall execute and
deliver all documents and take all further actions as may be reasonably required
or desirable to carry out the provisions of this Agreement and the transactions
contemplated by this Agreement at or after the Closing. Upon the terms and
subject to the conditions of this Agreement, Buyer and each of the Sellers shall
take all actions and do, or cause to be done, all other things necessary,
proper, or advisable to consummate and make effective as promptly as practicable
the transactions contemplated by this Agreement and obtain in a timely manner
all necessary waivers, consents, and approvals, and to effect all necessary
registrations and filings.
 
    5.5 Payment of Indebtedness by Related Persons. Except as expressly provided
in this Agreement, Sellers will cause all indebtedness owed to either Seller by
any related person to be paid in full at or before the Closing.
 
    5.6 Use of Name. After the Closing Date, neither Seller nor any affiliate of
either Seller shall use the name “ELECTRIC MOTORSPORTS” (the “Name”), or any
other trade name, trademark, logo, or service mark included in the Purchased
Assets. In addition, Sellers shall cooperate with Buyer and take all actions
necessary to affect a smooth transfer of the Name to Buyer so that there will be
no recording gap between Buyer and Sellers with respect to the Name.
 
    5.7 Covenant Not to Compete. For a period of one (1) year after the Closing
Date, neither EMS nor Bob Gruenwald shall in any manner, directly or indirectly,
on behalf of, as an agent of, or in conjunction with, any other person, firm, or
corporation, or as a partner of any partnership, a member or manager of any
limited liability company, or as a shareholder of any corporation, own, manage,
acquire, operate, control, or participate in the ownership, management,
operation, or control of, or have any financial interest in any person, firm,
business, corporation, or other organization that is engaged in the Business or
competes with the Business, within each county and/or similar political division
or subdivision, of each state in the United States. Buyer shall be entitled
(without limitation of any other remedy) to specific enforcement and/or
injunctive relief with respect to any breach or threatened breach of these
covenants. The parties intend these covenants to be enforced to the maximum
extent possible.
 
    5.8 Employment Agreement. At the Closing, Buyer and Bob Gruenwald shall
enter into an employment agreement (“Employment Agreement”) in the form attached
hereto as Exhibit 5.8. It is understood that the Employment Agreement will
contain a covenant not to compete similar to that set forth in Section 5.7
above, however, Bob Gruenwald will receive additional compensation under the
Employment Agreement for the covenant not to compete, which covenant shall be
deemed to have been given in connection with the transactions contemplated by
this Agreement.
 
12

--------------------------------------------------------------------------------


 
ARTICLE 6. INDEMNIFICATION
 
    6.1 Indemnity. Each of the Sellers shall, jointly and severally, defend,
indemnify, and hold harmless Buyer and Buyer’s affiliates, and their respective
directors, officers, employees, shareholders, representatives, and agents
(collectively, the “Buyer Indemnified Parties”), against and with respect to any
and all loss, cost, damage, assessment, administrative fine or penalty, decrease
in value, liability, obligation, claim, expense (including professional fees and
similar expenses), or deficiency (collectively, the “Indemnified Losses”) from,
resulting by reason of, or arising in connection with: (a) any and all
liabilities of any Seller, or any successor in interest of any Seller, of any
nature, whether accrued, absolute, contingent, or otherwise (including without
limitation any Tax, severance or pension benefits, workers’ compensation claims,
and environmental liabilities), other than the Assumed Liabilities; (b) any
inaccuracy, misrepresentation, breach, or nonperformance of any representation,
warranty, covenant, undertaking, condition, or agreement made or to be performed
by any Seller pursuant to this Agreement or any document delivered to Buyer in
connection with this Agreement or the consummation of the transactions
contemplated by this Agreement, regardless of whether the inaccuracy,
misrepresentation, breach, or omission was deliberate, reckless, negligent,
innocent, or unintentional; (c) any pollution or threat to human health or the
environment that, since December 13, 1990, is related in any way to the
management, use, control, ownership or operation of the Purchased Assets or the
Business by any Seller, including all on-site and off-site activities involving
Hazardous Material, and that occurred, existed, or arose out of conditions or
circumstances that occurred or existed, or was caused, in whole or in part, on
or before the Closing Date, whether or not the pollution or threat to human
health or the environment is described in the Disclosure Schedule or is known to
any Seller or Buyer; and (d) any use of the Purchased Assets and the conduct of
the Business by any Seller on or before the Closing Date, including without
limitation any environmental related matters arising from actions, inactions, or
events occurring on or before Closing Date, except the Assumed Liabilities. The
parties hereto acknowledge and agree that the rights of Buyer herein are rights
to defense as well as indemnification and that Sellers are jointly and severally
obligated hereunder to provide such defense and indemnification.
 
    6.2 Indemnified Losses Broadly Defined. The Indemnified Losses shall include
without limitation Indemnified Losses related to actual or alleged (a)
violations of law, (b) products liability, (c) environmental liabilities, (d)
Tax payment obligations, (e) breach or nonperformance or failure to timely
perform under contracts (oral or written), leases, or warranties, (f) claims by
present or former employees or applicants for employment, and (g) claims in
connection with labor unions or collective bargaining arrangements. The
Indemnified Losses shall also include but not be limited to any decrease in the
value of the Purchased Assets related to any breach of the representations and
warranties of any Seller. The right to indemnification, payment for Indemnified
Losses, or other remedy based on the representations, warranties, covenants, and
obligations of any Seller shall not be affected by any investigation conducted
with respect to, or any knowledge acquired (or capable of being acquired) by any
person at any time, whether before or after the date of this Agreement or the
Closing Date, with respect to the accuracy or inaccuracy of, or compliance with,
any representation, warranty, covenant, or obligation. The waiver of any
condition based on the accuracy of any representation or warranty, or on the
performance of, or compliance with, any covenant or obligation, will not affect
the right to indemnification, payment of Indemnified Losses, or any other remedy
based on those representations, warranties, covenants, and obligations.
 
13

--------------------------------------------------------------------------------


 
    6.3 Indemnification Period. The right of the Buyer Indemnified Parties to
seek indemnification under this Article shall survive (“Indemnity Period”): (a)
indefinitely with respect to representations, warranties, covenants, and
agreements relating to: (i) title to the Purchased Assets, including but not
limited to the right and title to the Intellectual Property Rights; (ii) the
right of Sellers to convey and transfer the Purchased Assets to Buyer free and
clear of any and all Encumbrances; and (iii) the enforceability of this
Agreement or any covenant not to compete; (b) for the period set forth in
Section 7.3 with respect to all claims other than the claims described in clause
(a). For purposes of the preceding sentence, a claim shall be deemed made upon
the earlier of: (x) the filing of a Demand for Arbitration with respect to the
matter underlying the claim; or (y) receipt by either of a written notice of
claim setting forth the amount of the claim (if known by Buyer) and a general
description of the facts underlying the claim. The parties hereto waive the
applicable statutes of limitation with respect to the claims referenced in
clause (a) of the first sentence of this Section 6.3.
 
    6.4 Third-Party Claims.
 
(a) Notice of Third-Party Claims. If any action, suit, or proceeding (including
claims by federal, state, local, or foreign tax authorities) shall be threatened
or commenced against any of the Buyer Indemnified Parties in respect of which
any of the Buyer Indemnified Parties may demand indemnification under this
Agreement, Buyer shall notify Sellers to that effect with reasonable promptness
after receiving written notice of the action, suit, or proceeding, and Sellers
shall to defend against the action, suit, or proceeding, at Sellers’ sole
expense, subject to the limitations set forth below.
 
(b) Defense of Claims. Sellers shall notify Buyer that shall defend Buyer
against the action, suit or proceeding with reasonable promptness. Buyer shall
have the right to employ Buyer’s own counsel and participate in the defense of
the case, but the fees and expenses of Buyer’s counsel shall be at the expense
of Buyer, unless (i) the employment of Buyer’s counsel at the expense of Seller
shall have been authorized in writing by either Seller in connection with the
defense of the action, suit, or proceeding; (ii) either Seller shall have
decided not to defend against the action, suit, or proceeding; or (iii) Buyer
shall have reasonably concluded that (A) Buyer’s interests could only be
adequately protected by Buyer’s direct participation in or defense of the
action, suit, or pro­ceeding, or (B)the action, suit, or proceeding involves to
a significant extent matters beyond the scope of the indemnity agreement
contained in this Article. In any case described in clause (iii) of the
preceding sentence, Sellers shall not have the right to direct the defense of
the action, suit, or proceeding on behalf of Buyer, and that portion of the fees
and expenses reasonably related to matters covered by the indemnity agreement
contained in this Article shall be borne by Sellers. Buyer may not compromise or
settle a claim that is subject to indemnification by Sellers without the written
consent of either Seller, which consent shall not be unreasonably withheld,
conditioned, or delayed.
 
14

--------------------------------------------------------------------------------


 
(c) Conduct of Defense. Any party granted the right to direct the defense of a
claim pursuant to this Article shall: (i) keep the other parties to this
Agreement fully informed of the action, suit, or proceeding at all stages of the
matter, whether or not represented; (ii) promptly submit to the other parties
copies of all pleadings, responsive pleadings, motions, and other similar legal
documents and papers received in connection with the action, suit, or
proceeding; (iii) permit the other parties to this Agreement and their counsel,
to the extent practicable, to confer on the conduct of the defense of the
action, suit, or proceeding; and (iv) to the extent practicable, permit the
other parties to this Agreement and their counsel an opportunity to review all
legal papers to be submitted before the submission. Subject to an appropriate
confidentiality agreement, the parties shall make avail­able to each other and
each other’s counsel and accountants all of the books and records relating to
the action, suit, or proceeding, and each party shall render to the other any
assistance as may be reasonably required in order to ensure the proper and
adequate defense of the action, suit, or proceeding.
 
    6.5 Claims by Buyer. Buyer shall notify Sellers in writing with reasonable
prompt­ness after the discovery of any claim upon which Buyer will demand
indemnification from Sellers under this Agreement. To the extent possible, the
notice shall describe in reasonable detail the basis for the claim, include,
where commercially practicable, an itemized accounting of the claim, and provide
a good faith estimate of the amount of the Indemnified Loss. Within fifteen (15)
days after receipt of the notice, Sellers shall either reimburse Buyer for the
amount of the claim (or acknowledge Buyer’s right of offset) or notify Buyer of
Sellers’ intent to dispute the claim. The foregoing notwithstanding, if Buyer
would otherwise be entitled to indemnification under this Agreement but for
Buyer’s failure timely to deliver a notice, Buyer shall nevertheless be entitled
to be indemnified under this Article unless either Seller can establish that
either Seller has been materially prejudiced by any time elapsed or by any
intervening payment, settlement, or other disposition of the claim.
 
    6.6 Offset. The Buyer Indemnified Parties may, as one of their remedies in
the event of any breach of this Agreement by either Seller or to effect
indemnification against Sellers under this Article, withhold sums payable to
either Seller pursuant to this Agreement, or otherwise, to the extent of any
claim asserted by the Buyer Indemnified Parties, and unless otherwise agreed to
by the parties, Buyer shall be required to place such disputed amounts into an
escrow account while such disagreement is arbitrated in accordance with Section
7.18 of this Agreement. The claims of the Buyer Indemnified Parties shall not,
however, be limited to the payment amounts required by the agreements referenced
above and the Buyer Indemnified Parties shall have the right to recover directly
from Sellers the amount of any claims.
 
    6.7 Limitation on Indemnification. Notwithstanding anything to the contrary
contained in Section 1.4 or this Article 6, neither Seller shall have any
obligation to indemnify the Buyer Indemnified Parties with respect to any matter
described in Section 6.1 until the Buyer Indemnified Parties have suffered
aggregate Indemnified Losses in excess of Twenty-five Thousand Dollars ($25,000)
(the “Basket”) (at which point, Sellers will be obligated to indemnify the Buyer
Indemnified Parties from and against all Indemnified Losses relating back to the
first dollar). Once the Basket has been exceeded, Sellers shall be obligated to
indemnify the Buyer Indemnified Parties, provided, however, that the Basket
shall not apply to any Indemnified Losses resulting from (y) fraud or the
intentional actions or omissions of any Seller or (z) the breach of any
representation or warranty (or any portion of any representation or warranty)
with respect to the quality of title to any of the Purchased Assets. In any
case, the Sellers’ indemnification under Section 6.1 shall not exceed Six
Hundred Thousand Dollars ($600,000.00).
 
15

--------------------------------------------------------------------------------


 
    6.8 Remedies Cumulative. The remedies provided in this Article are
cumulative and shall not prevent the assertion by the Buyer Indemnified Parties
of any other rights or the seeking of any other remedies against either Seller.
 
ARTICLE 7. GENERAL
 
    7.1 Ordinary and Usual Course; Knowledge. As used in this Agreement, the
phrases (a) “ordinary and usual course,” “ordinary and usual course of
business,” “ordinary course of business,” and similar phrases mean activity that
is performed (i) in accordance with the customary business practices and usages
of trade prevailing in the industry or industries in which EMS operates, and
(ii) in accordance with the historical and customary practices of EMS with
respect to the activity, and (b) “to the knowledge of Sellers” or “to Sellers’
knowledge” means the actual knowledge of Gruenwald or any key employee of EMS
after reasonable investigation.
 
    7.2 Risk of Loss. The risk of loss or destruction of, or damage to, the
Purchased Assets (a “Loss”) shall be on Sellers at all times on or before the
Closing Date. Sellers shall take all reasonable steps consistent with the normal
business practices of EMS to repair, replace, and restore the Purchased Assets
as soon as possible after any Loss. All insurance proceeds received by either
Seller with respect to any Loss shall be applied to replacement, restoration, or
repair, or if not so applied before the Closing Date, shall be remitted to Buyer
promptly after receipt. Any obligation of Sellers to repair, replace, and
restore the Purchased Assets shall terminate on the Closing Date or, if earlier,
upon the termination of this Agreement. Notwithstanding any other provision of
this Section, Sellers shall be entitled to retain any insurance proceeds to the
extent either Seller has previously expended amounts to repair, replace, or
restore a Loss to the Purchased Assets on or before the Closing Date; provided,
however, that any insurance proceeds in excess of such expended amounts shall be
delivered to Buyer to the extent provided above.
 
    7.3 Survival   of
Representations,  Warranties,  Covenants,   and   Indemnities. Subject to the
limitations of the Indemnity Period described above, all representations,
warranties, covenants, and indemnities made by any party to this Agreement shall
survive the Closing for a period of two (2) years. No investigation by Buyer
shall in any way affect Buyer’s right to rely on the representations,
warranties, and covenants of Sellers set forth in this Agreement or any document
related to this Agreement.
 
16

--------------------------------------------------------------------------------


 
    7.4 Confidentiality. Unless otherwise required by law, the parties to this
Agreement shall not make any disclosure of the existence or terms of this
Agreement or the transactions contemplated by this Agreement without the prior
written consent of the other party or parties, except that each party may
disclose the transactions contemplated by this Agreement to that party’s
professional advisers, to that party’s institutional lenders, and to that
party’s management employees, to the extent that any of those persons or
entities needs to know of the transactions in connection with the person’s or
entity’s relationship with the disclosing party. Notwithstanding the foregoing,
Buyer may provide this Agreement, any agreements or documents related to the
transactions contemplated herein and any additional information to any
investors, lenders, or prospective investors or lenders and their respective
advisors.
 
    7.5 Assignment and Benefits. Neither Seller may assign or transfer this
Agreement, either directly or indirectly, by merger, liquidation, consolidation,
sale of stock, change of control, operation of law, or other means, without the
prior written consent of all parties to this Agreement. Any assignment of the
obligations of this Agreement by any Seller shall not release the assignor or
any guarantor from the duty to perform that person’s obligations under this
Agreement. This Agreement shall be binding upon, inure to the benefit of, and be
enforceable by and against the respective successors and permitted assigns of
each of the parties to this Agreement.
 
    7.6 Notices. All notices, requests, demands, and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered, sent by facsimile, or sent by express delivery service with
charges prepaid and receipt requested, or, if those services are not reasonably
available, mailed (postage prepaid) by certified mail with return receipt
requested:
 
To Buyer at:
Balqon Corporation
 
1701 E. Edinger
Unit E-3
 
Santa Ana, CA 92705
Attn: President
Fax: ______________                               
   
With a copy to:
Hallstrom, Klein & Ward, LLP
 
15615 Alton Parkway
Suite 175
Irvine, CA 92618
Attn: Richard Christesen, Esq.
Fax: (949) 450-1588
   
To Sellers at:
Bob Gruenwald
 
Electric Motorsports, LLC
2072 Greenpine Drive
Cincinnati, Ohio 45231
   
With a copy to:
Fredric J. Robbins, Esq.
 
Robbins, Kelly, Patterson and Tucker
7 W. Seventh Street, Suite 1400
Cincinnati, Ohio 45202
Fax: 513-721-5001

 
17

--------------------------------------------------------------------------------


 
Any party may change that party’s address by prior written notice to the other
parties.
 
    7.7 Expenses. Each party to this Agreement shall pay that party’s respective
expenses, costs, and fees (including professional fees) incurred in connection
with the negotiation, preparation, execution, and delivery of this Agreement and
the consummation of the transactions contemplated by this Agreement. Sellers
shall pay for the cost of any conveyance, transfer, excise, storage, sales, use,
recording, or similar taxes or fees, if any, arising out of the sale, transfer,
conveyance, or assignment of the Purchased Assets or the Business to Buyer.
 
    7.8 Entire Agreement. This Agreement, and the exhibits and schedules
(including the Disclosure Schedule) to this Agreement (which are incorporated in
this Agreement by reference), and the agreements referred to in this Agreement,
contain the entire agreement and understanding of the parties and supersede all
prior agreements, negotiations, arrangements, and understandings relating to the
subject matter of this Agreement.
 
    7.9 Amendments and Waivers. This Agreement may be amended, modified,
superseded, or canceled, and any of the terms, covenants, representations,
warranties, or conditions of this Agreement may be waived, only by a written
instrument signed by each of Buyer and Gruenwald or, in the case of a waiver, by
or on behalf of the party waiving compliance. The failure of any party at any
time to require performance of any provision in this Agreement shall not affect
the right of that party at a later time to enforce that or any other provision.
No waiver by any party of any condition, or of any breach of any term, covenant,
representation, or warranty contained in this Agreement, in any one or more
instances, shall be deemed to be a further or continuing waiver of any condition
or of any breach of any other term, covenant, representation, or warranty.
 
    7.10 No Third-Party Beneficiaries. Except as otherwise expressly provided
herein, the provisions of this Agreement are solely between and for the benefit
of the respective parties to this Agreement, and do not inure to the benefit of,
or confer rights upon, any third party, including any employee of Buyer or EMS.
 
    7.11 Severability. Except as otherwise specifically provided in this
Agreement, this Agreement shall be interpreted in all respects as if any invalid
or unenforceable provision or portion of any provision were omitted from this
Agreement to the extent of such invalidity or to the extent necessary to make
such provision enforceable. All provisions of this Agreement shall be enforced
to the full extent permitted by law.
 
18

--------------------------------------------------------------------------------


 
    7.12 Headings. The headings of the sections and subsections of this
Agreement have been inserted for convenience of reference only and shall not
restrict or modify any of the terms or provisions of this Agreement.
 
    7.13 Governing Law. This Agreement shall be governed by, and interpreted and
enforced in accordance with, the laws of the State of California, as applied to
contracts made and to be performed in that state, without regard to conflicts of
law principles.
 
    7.14 Construction. The language used in this Agreement shall be deemed to be
the language chosen by the parties to express their mutual intent, and no rule
of strict construction shall be applied against any party by virtue of having
drafted this Agreement or any provision hereof. Unless otherwise expressly
provided, the words “include” and “including” (and variations of those words)
whenever used in this Agreement shall not limit the preceding words or terms but
shall be understood to mean “include but are not limited to” or “including
without limitation” (and similar meanings). The parties intend that each
representation, warranty, and covenant contained in this Agreement shall have
independent significance. If any party has breached any representation,
warranty, or covenant contained in this Agreement in any respect, the fact that
there exists another representation, warranty, or covenant relating to the same
subject matter (regardless of the relative levels of specificity) which the
party has not breached shall not detract from or mitigate the fact that the
party is in breach of the first representation, warranty, or covenant.
 
    7.15 Guaranty by Gruenwald. By joining in this Agreement, Gruenwald
guarantee to Buyer the full and prompt payment and performance (not just
collection) by EMS of all of EMS’ covenants and obligations under this Agreement
and any ancillary agreements. If RMS does not perform a covenant or obligation
under this Agreement or any ancillary agreement, Gruenwald shall promptly
perform the covenant or obligation. This guaranty of Gruenwald is an absolute,
irrevocable, primary, continuing, unconditional, and unlimited guaranty of
performance and payment, and is not a guaranty of collection. This guaranty
shall remain in full force and effect (and shall remain in effect
notwithstanding any amendment to this Agreement) until all of Sellers’
obligations have been paid, observed, performed, or discharged in full.
Gruenwald has full capacity, power, and authority to enter into this Agreement
and to carry out the covenants and agreements specifically made by Gruenwald in
this Agreement, and this Agreement is binding on Gruenwald and enforceable
against Gruenwald in accordance with the terms of this Agreement.
 
    7.16 Attorneys’ Fees. In the event of litigation between the parties
pertaining to this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees in addition to all costs of suit.
 
    7.17 Independent Representation. Sellers acknowledge that Buyer has been
represented in this transaction by Richard Christesen attorney of Hallstrom,
Klein & Ward, LLP (“Firm”), and Robert Miranda, CPA of Miranda & Associates (the
“Accountants”). Sellers acknowledge that the Firm, Mr. Christesen and the
Accountants do not represent the Sellers , that neither of the Sellers are
relying upon the advice of the Firm or Mr. Christesen or the Accountants, and
that the Sellers have been advised to seek the advice of independent attorneys
and accountants to represent them in connection with this matter.]
 
19

--------------------------------------------------------------------------------


 
    7.18 Arbitration. Any dispute arise between the parties with respect to any
provisions of this Agreement or the breach thereof, including any
representations, warranties, covenants or obligations contained herein, or any
ancillary agreements, any disputes with respect to the interpretation of any of
the terms contained in this Agreement, or the arbitrability of any such dispute
shall be submitted to final and binding arbitration before JAMS, or its
successor, pursuant to JAMS Streamlined Arbitration Rules and Procedures then in
effect. Either Seller or Buyer may commence the arbitration process called for
in this Agreement by filing a written demand for arbitration (a “Demand for
Arbitration”) with JAMS, in Los Angeles, California, with a copy sent
concurrently to the other party. The arbitration will be conducted in Los
Angeles, California, before one arbitrator. The parties will cooperate with JAMS
and with one another in selecting an arbitrator from JAMS’ panel of neutrals,
and in scheduling the arbitration proceedings. The parties covenant that they
will participate in the arbitration in good faith, and that Buyer and Sellers
will share equally in its costs. The prevailing party or parties in such
arbitration, as determined by the arbitrator, shall be entitled to reasonable
attorneys’ fees. The arbitrator shall have the same powers as those of a judge
of the Superior Court of the State of California, shall be bound by the statutes
and case law of the State of California, and shall render a decision as would a
judge of a Superior Court of the State of California. If proper notice of any
hearing has been given, the arbitrator will have full power to proceed to take
evidence and to perform any other acts necessary to arbitrate the matter in the
absence of any party who fails to appear. EACH PARTY HERETO WAIVES THE RIGHT TO
A JURY TRIAL TO THE FULLEST EXTENT POSSIBLE UNDER APPLICABLE LAW.
 
    7.19 Counterparts; Signatures. This Agreement may be signed in one or more
counterparts, each of which shall be deemed to be an original, and all of such
counterparts shall together constitute one complete document. A signature sent
by fax or other electronic means shall be as effective as an original signature.
 
[BALANCE OF PAGE LEFT BLANK]
 
[SIGNATURES ON NEXT PAGE]
 
20

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement is executed at Los Angeles, California, as of
the date first above written.
 
SELLER:
 
BUYER:
         
ELECTRIC MOTORSPORTS, LLC.
 
BALQON CORPORATION
     
By:
-s- bob gruenwald [img006.jpg]
 
By:
   
Bob Gruenwald, [Member/Manager]
   
President
               
By
         
Secretary or CFO
GRUENWALD
             
-s- bob gruenwald [img006.jpg]
     
BOB GRUENWALD
     

 
LIST OF EXHIBITS
 
Exhibit No.
Subject
   
1.1
Excluded Assets
1.1(a)
Intellectual Property
1.2
Form of Share Purchase Agreement
1.3(a)
Assumed Contacts
1.4
Existing Backlog
2.2
Form of Promissory Note
5.8
Form of Employment Agreement

 
21

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement is executed at Los Angeles, California, as of
the date first above written.

         
SELLER:
 
BUYER:
         
ELECTRIC MOTORSPORTS, LLC.
 
BALQON CORPORATION
         
By
   
By
-s- bob gruenwald [img003.jpg]  
Bob Gruenwald, [Member/Manager]
   
President
               
By
-s- bob gruenwald [img003.jpg]        
Secretary or CFO
         
BOB GRUENWALD
             
BOB GRUENWALD
     

 
LIST OF EXHIBITS
 
Exhibit No.
 
Subject
     
1.1
 
Excluded Assets
1.1(a)
 
Intellectual Property
1.2
 
Form of Share Purchase Agreement
1.3(a)
 
Assumed Contacts
1.4
 
Existing Backlog
2.2
 
Form of Promissory Note
5.8
 
Form of Employment Agreement

 
 
22